 In the Matterof SHELBY SHOPS,INC. and UNITED FURNIruREWORKERSOF AMERICA, LOCAL No. 301In the Mattel' OfSHELBY SHOPS,INC.andUNITEDFURNITUREWORKERSOF AMERICA, LOCAL No. 301Cases Nos. C-652 and R-808, respectively.Decided July 26, 1938FurnitureManufacturangIndustry-Settlenme'nnt:stipulationsproviding forreinstatement of three employees refused reemployment;withdrawalof recog-nition and disestablishing of company-dominated union ; conduct of election-Order:entered on stipulation-ElectionOrdered:pursuant to stipulation-Cer-.tiflcation of Reprewntatives.Mr. William Logan, Donnel,for the Board.Mr. Wilbur F. Pell,of Shelbyville, Ind., for the respondent.Mr. Joseph D. Persily,of Indianapolis, Ind., andMr. William W.Harris,of Shelbyville, Ind., for the Union.Mr. Stanton A. Sweeney,of Indianapolis, Ind., andMr. Carl E.Murrell,of Shelbyville, Ind., for the Brotherhood.Mr. Emerson J. Br canner,of Shelbyville, Ind., for the Inde-pendent.MissEdina Loeb,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn March '7, 1938, United Furniture Workers of America, LocalNo. 301, affiliated with the Committee for Industrial Organization,herein called the Union, filed a charge with the Regional Directorfor the Eleventh Region (Indianapolis, Indiana) alleging thatShelby Shops, Inc., Shelbyville, Indiana, herein called the respond-ent, had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), and(5) and Section 2 (6) and(7) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.8 N. L. R.B.,No. 61.591 592NATIONAL LABOR RELATIONS BOARDOn March 28, 1938, the Union filed with the Regional Directora petition alleging that a question affecting commerce had arisenconcerning the representation of the employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act. On April 20, 1938, the Na-tional Labor Relations Board, herein called the Board, acting pur-suantto Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered the Regional Director to conduct an investi-gation and provide for an appropriate hearing upon due notice,and acting pursuant to Article III, Section 10 (c) (2), and Article II,Section 37 (b), of the Rules and Regulations. further ordered thatthe two cases be consolidated for the purposes of hearing.On May 5, 1938, the Board issued a complaint charging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),and (5), and Section 2 (6) and (7) of the Act. The complaintcharged, in substance, (1) that the respondent dominated and inter-fered with the formation and administration of a labororganiza-tion known as Employees Independent Association of Shelbyville,Indiana, herein called the Independent, and contributed supportto it; (2) that the respondent on or about February 15, 1938, andat alltimes thereafter, refused to bargain collectively with theUnion as the exclusive representative of the respondent's productionemployees, such employees constituting a unit appropriate for thepurposes of collective bargaining; and (3) that the respondent bythese and other acts and conduct, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed tothem by Section 7 of the Act.On May 5, the Regional Director duly served copies of the com-plaint and accompanying notice of hearing in the consolidatedcasesupon respondent, the Union, the Independent, and upon theUnited Brotherhood of Carpenters and Joiners of America, LocalNo. 1617, affiliated with the American Federation of Labor, hereincalled the Brotherhood,a labororganization claiming to representemployees directly affected by the investigation.The respondent duly filedan answerto the complaint, dated May9, 1938,admitting the allegations as to the nature and scope of itsbusinessbut denying the alleged unfair labor practices.On May 9, 1938, the Independent filed with the Regional Directora petition to intervene in the proceeding.On May 11, 1938, theRegional Directorgranted this petition, permitting the Independentto intervene for the purpose of showing that it was not a labororganizationinitiated,dominated,or controlled by the respondent. DECISIONS AND ORDERS593Pursuant to notice, a hearing was held from May 16 to May 26,1938, at Shelbyville, Indiana, before Alvin J. Rockwell, the TrialExaminer duly designated by the Board. The Board, the respond--ent, the Union, the Brotherhood, and the Independent were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing, the Trial Examiner granted the motion.of counsel for the Board to amend the complaint to include mainte-nance employees within the unit alleged to be appropriate forpurposes of collective bargaining, and to charge the commissionof unfair labor practices within the meaning of Section 8 (3) oftheAct,' and to state that on April 26, 1938, a majority of the,respondent's production employees went on strike in protest againstthe respondent's unfair labor practices.On May 20, 1938, the re-spondent filed its answer to the complaint, as amended, denyingthat it engaged in the unfair labor practices charged.On May 16,1938, counsel for the Board and for the respondent entered intoa stipulation, which was made part of the record, concerning therespondent's business and operation.The hearing was recessed on May 26, 1938, pending approval bythe Board of two stipulations effecting a settlement of the consoli-dated cases.On June 3, 1938, the Board issued an order approving the stipu-lations and making them part of the record, and, acting pursuantto Article II, Section 37, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, further ordered that theproceeding be transferred to and continued before the Board for thepurpose of entry of a decision and order by the Board pursuantto the provisions of the stipulations.The stipulation in the proceeding based on the complaint is signedby the respondent, the Union, the Independent, and by counsel forthe Board, and provides as follows:IT IS HEREBY STIPULATED by and between TheShelby Shops, Inc., respondent herein, the United FurnitureWorkers of America Local No. 301 (affiliated with C. I. 0.),the Employees Independent Association of Shelbyville, Indiana(for employees of Shelby Shops Inc.), and William LoganDonnel, Attorney, Eleventh Region, for the National LaborRelations Board (hereinafter called the Board) that upon therecord herein and upon this stipulation, if approved by the'Itwas charged that the respondent had discriminatorily refused to reemploy WilliamW. Harris, Ernest Finney, and Raymond Bennett.The Union had duly filed an amendedcharge to that effect on May 16, 1938 594NATIONAL LABOR RELATIONS BOARDBoard, an order may be entered by said Board providing asfollows :1.Respondent, The Shelby Shops, Inc., will cease and desist:(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, as guaranteedin Section 7 of the National Labor Relations Act;(b)Dominating or interfering with the formation or admin-istration of the Employees Independent Association of Shelby-ville, Indiana (for employees of Shelby Shops, Inc.), or anyother labor organization, and shall cease and desist contribut-ing financial or other support to said Employees IndependentAssociation of Shelbyville, Indiana (for employees of ShelbyShops, Inc.), or any other labor organization, except that re-spondent may permit employees to confer with it during work-ing hours without loss of pay or time;(c)From, in any manner, recognizing the said EmployeesIndependent Association of Shelbyville, Indiana (for employeesof Shelby Shops, Inc.) as the bargaining agency of its em-ployees, or from engaging in any contractual relationship withsaidEmployees Independent Association of Shelbyville, In-diana (for employees of Shelby Shops, Inc.) ;(d)From discouraging membership in the United FurnitureWorkers of America, Local No. 301, or in any other labororganization of its employees: by discharging, threatening orrefusing Ito reinstate any of its employees for joining the UnitedFurnitureWorkers of America, Local No. 301, oranyotherlabor organization of its employees;(e)From, in any manner, discriminating against any of itsemployees in regard to hire or tenure of employment or anyterms or conditions of employment for joining the United Fur-nitureWorkers of America, Local No. 301, or any other labororganization of its employees;2.Respondent, The Shelby Shops, Inc., shall take the fol-lowing affirmative action to effectuate the policies of the Na-tional Labor Relations Act :(a)Refuse recognition to and disestablish pis an agency ofcollective bargaining the said Employees Independent Asso-ciation of Shelbyville, Indiana (for employees of Shelby Shops,Inc.) ; inform in writing the officers of said Employees Inde-pendent Association of Shelbyville, Indiana (for employees of DECISIONS AND ORDERS595Shelby Shops, Inc.) that it will not, in any manner, deal withor recognize such organization and will refrain from any con-tractual relationship with said organization;(b)Offer toWilliamW. Harris, Ernest Finney and Ray-mond Bennett full reinstatement to their former positions with-out prejudice to any rights and privileges previously enjoyedby them, in due course of resumption of operations immedi-ately upon development of work of the nature and characterheretofore regularly performed by them;(c)Upon request, recognize and bargain collectively withwhichever union, if any, wins a majority of the votes in anelection to be held to determine the appropriate representativefor purposes of collective bargaining, pursuant to a stipulationthis day filed in the representation matter herein pending be-tween said respondent and United FurnitureWorkers ofAmerica, Local No. 301, being Case No. XI-R-120;1 any agree-ment whatsoever resulting from such collective bargaining tobe reduced to writing and duly signed and executed by saidrespondent and said chosen representative both as an evidenceof the good faith thereof and in order to eliminate possiblefuturemisunderstandings as to the nature, extent and intentof such agreement or agreements;(d)Post and keep visible in conspicuou's places about itsShelbyville plant in the City of Shelbyville, State of Indiana,for a period of thirty (30) days after receipt of a copy of theorder to be entered herein by the National Labor RelationsBoard ;(e) Inform 'the Regional Director of the National Labor Re-latioils Board for the Eleventh Region, within thirty (30) daysof the service of said order, of the manner in which saidrespondent has complied therewith.And such order may be embodied in any decree of a UnitedStates Circuit Court of Appeals in any action or proceeding inthe premises, the respondent herein hereby expressly waivingany and all requirement of notice of the institution of proceed-ings for the enforcement of said order.The stipulation in the proceeding based on the petition is signedby the respondent, the Union, the Brotherhood, the Independent,and by counsel for the Board, and provides as follows :IT IS HEREBY STIPULATED AND AGREED by andbetween The Shelby Shops, Inc., the employer herein, the2 XI-R-120 was the number of the case based on the petition, now Case No. R-808,before it was transferred to and continued before the Board for the purpose of entry ofa decisionand order by the Boaid.117213-39-vol 8--39 596NATIONAL LABOR RELATIONS BOARDUnited Furniture Workers of America, Local No. 301, petition-ing union, the United Brotherhood of Carpenters and JoinersUnion Local No. 1617, the Employees Independent Associationof Shelbyville, Indiana (for employees of Shelby Shops, Inc.),and William Logan Donnel, Attorney, Eleventh Region for theNational Labor Relations Board, as follows :1.Upon the record herein, the National Labor RelationsBoard has jurisdiction in the premises;2.The appropriate bargaining unit shall consist of the pro-duction and maintenance employees of the employer, The ShelbyShops, Inc., exclusive of supervisory and clerical employees;3.Employees entitled to vote in an election for the purposeof choosing a collective bargaining representative shall be thosewhose names appear upon the payroll of the employer for theperiod ending November 11, 1937, with the addition of Ray-mond Bennett, not appearing upon said payroll but continuingto be an employee of said employer;4.Such election shall be held to determine a choice betweenUnited Furniture Workers of America; Local No. 301, petition-ing union, and United Brotherhood of Carpenters and JoinersUnion, Local No. 1617; and the Employees Independent Asso-ciation ofShelbyville, Indiana (for employees of Shelby Shops,Inc.) shall not be given a place upon the ballot;5.Numerousemployees having signed applications for mem-bership in two or more of the labororganizationsnamed inthe premises hereof and signatories hereto, and the employer,The Shelby Shops, Inc., having refused to enter into any col-lective bargainingagreementuntil it has been determined whichlabor organization represents the majority of its employees, anelection .for- that ;purpose_ isnecessary;6.An order for an election in the foregoing terms shall beissued by the National Labor Relations Board at the earliestpracticable date;7.This stipulation is subject to the approval of the NationalLabor Relations Board.Upon the entire record the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTShelby Shops, Inc., is an Indiana corporation with its principaloffice and place of business in Shelbyville, Indiana. It is engagedin the manufacture, sale, and distribution of furniture. ODECISIONS AND ORDERS597In its manufacturing operations the respondent uses lumber,veneer, finishing materials, packing materials, hardware, and up-fittingmaterials.Of these raw materials, amounting in value toapproximately $80,000, approximately 80 per cent were shipped tothe respondent in 1937 from points outside Indiana.The total value of the respondent's products in 1937 was approxi-mately $150,000.In that year 80 per cent of the finished productswere sold and shipped to customers outside Indiana. Sales aremade through commission salesmen who solicit orders throughoutthe United States. In promoting its sales, the respondent adver-tises on a national -scale in trade journals.We find that the respondent's operations at its plant in Shelby-ville, Indiana, constitute a continuous flow of trade, traffic, and com-merce among the several States.IT.THE APPROPRIATE UNITWe find that the production and maintenance employees of therespondent, exclusive of clerical and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the respondent thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.III.THE QUESTION CONCERNINGREPRESENTATIONNumerous employees of the respondent signed membership cardsof the Union, of the Brotherhood, of the Independent, or of twoor more of these labor organizations.The respondent has refusedand refuses to enter into any collective bargaining agreement untilithas been determined which labor organization represents a ma-jority of the employees within the appropriate unit.We find that a question has arisen concerning representation ofemployees of the respondent.IV. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.Those eligible to vote in the election will be the employeesof the respondent within the appropriate unit, whose names appearon the pay roll of the respondent for the pay-roll period endingNovember 11, 1937.Raymond Bennett will also be eligible to vote.In accordance with the stipulation, the Independent will not begiven a place upon the ballot. 598PNAT[ONAL LABOR RELATIONS BOARDORDEROn the basis of the above findings of fact and stipulations andupon the entire record in the consolidated cases and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that Shelby Shops, Inc.,Shelbyville, Indiana, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;(b)Dominating or interfering with the formation or adminis-tration of Employees Independent Association of Shelbyville, In-diana (for employees of Shelby Shops, Inc.), or any other labororganization, and from contributing financial or other support toEmployees Independent Association of Shelbyville, Indiana (foremployees of Shelby Shops, Inc.), or any other labor organization,except that nothing in this paragraph shall prevent the respondentfrom permitting its employees to confer with it during workinghours without loss of time or pay;(c) In any manner, recognizing Employees Independent Asso-ciation of Shelbyville, Indiana (for employees of Shelby Shops,Inc.), as the bargaining agency of its employees, or engaging inany contractual relationship with Employees Independent Associa-tion of Shelbyville, Indiana (for employees of Shelby Shops, Inc.) ;(d)Discouraging membership in United Furniture Workers ofAmerica, Local No. 301, or in any other labor organization of itsemployees, by discharging, threatening to discharge, or refusing toreinstate any of its employees for joining United Furniture Workersof America, Local No. 301, or any other labor organization of itsemployees;(e) In any manner, discriminating against any of its employeesin regard to hire or tenure of employment or any terms or condi-tions of employment for joining United Furniture Workers ofAmerica, Local No. 301, or any other labor organization of itsemployees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Refuse recognition to and disestablish as an agency of col-lective bargaining Employees Independent Association of Shelby-ville, Indiana (for employees of Shelby Shops, Inc.), and inform DECISTONS aw OICD1.RS599inwriting theofficers ofEmployees Independent Association ofShelbyville, Indiana (for employees of Shelby Shops, Inc.), thatitwill not, in any manner, deal with or recognize such organizationand that it will refrain from any contractual relationship with saidorganization ;(b)Offer to William W. Harris,-Ernest Finney,and RaymondBennett full reinstatement to their former positions without preju-dice to any rights and privileges previously enjoyed by them, in duecourse of resumption of operationsimmediatelyupon developmentof work of the nature and character heretofore regularly performedby them;(c)Upon request,recognize and bargain collectively with which-ever union, if any,wins a majority of the votes in the election whichwe direct below, and reduce to writing and sign any agreementresulting from such collectivebargaining;(d)Post and keep visible in conspicuous places about its Shelby-ville, Indiana, plant, a copy of this order for a period of thirty (30)days after service thereof;(e) Inform the Regional Director for the Eleventh Region withinthirty (30) days of the service of this order of the manner in whichthe respondent has complied therewith.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in_ the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,it is herebyDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith Shelby Shops, Inc., Shelbyville, Indiana, an election by secretballot shall be conducted within forty-five (45) days from the date,of this Direction, under the direction and supervision of the Re-gional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the productionand maintenance employees of Shelby Shops, Inc., whose namesappear upon the pay roll of the respondent for the period endingNovember 11, 1937,excluding supervisory and clerical employees,but including Raymond Bennett, to determine whether they desireto be represented by United Furniture Workers of America, LocalNo. 301, affiliated with the Committee for Industrial Organization,by UnitedBrotherhood of Carpenters and Joiners of America, LocalNo. 1617, affiliated with the American Federation of Labor, or byneither. 600NATIONAL LABOR RELATIONS BOARD[SAME TITLE]CERTIFICATION OF REPRESENTATIVESSeptember 21, 1938On July 26, 1938, the National Labor Relations Board issued aDecision,Order, and Direction of Election in the above-entitledproceeding.The Direction of Election provided that an electionby secret ballot be conducted within forty-five (45) days from thedate of the Direction among the production and maintenance em-ployees of Shelby Shops, Inc., herein called the respondent, whosenames appeared upon the pay roll of the respondent for the periodending November 11, 1937, excluding supervisory and clerical em-ployees, but including Raymond, Bennett, to determine whether theydesired to be represented by United Furniture Workers of America,Local No. 301, affiliated with the Committee for Industrial Organiza-tion, by United Brotherhood of Carpenters and Joiners of America,Local No. 1617, affiliated with the American Federation of Labor,or by neither.Pursuant to the Direction of Election an election by secret ballotwas conducted on September 9, 1938, at Shelbyville, Indiana, underthe direction and supervision of the Regional Director for theEleventh Region (Indianapolis, Indiana).Full opportunity was ac-corded to all. parties to this investigation to participate in the con-duct of the ballot and to make challenges.On September 10, 1938,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, issued and duly served upon the parties to the proceedinghis Intermediate Report on the secret ballot.No objections or ex-ceptions to the Intermediate Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total Number of Employees Eligible to Vote-------------------34Total Number of Votes Cast----------------------------------33TotalNumber of Votes for United Furniture Workers ofAmerica, Local No. 301, affiliated with C. I. 0-------------- 21Total Number of Votes for United Brotherhoodof Carpentersand Joiners of America, Local No. 1617, affiliated with theA.F. of L------------------------------------------------12TotalNumber of Votes for Neither Organization------------0TotalNumber of Blank Ballots----------------------------0Total Number of Void Ballots----------- --------------------0TotalNumber of Challenged Ballots------------------------0 DECISIONS AND ORDERS601By virtue of and pursuant to the power vested ni the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat. 449,and pursuantto ArticleIII, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT Is FIEREBY CERTIFIED that UnitedFurniture Workers of America,Local No. 301, affiliated with the Committee for Industrial Organi-zation,has been selected by a majority of the production and main-tenance employees of Shelby Shops,Inc., excluding supervisory andclerical employees,as their representative for the purposes of col-lective bargaining,and that, pursuant to Section 9 (a) of the Na-tional Labor Relations Act, United Furniture Workers of America,Local No. 301,affiliated with the Committee for Industrial Organiza-tion, is the exclusive representative of all such employees for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment,and other conditions of employment.MR. DONALDWAKEFIELD SMITH took no part in the considerationof the above Certification of Representatives.8 N. L. R.B.,No. 61a